Citation Nr: 1802066	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating evaluation for mitral valve prolapse, rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from May 1983 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for mitral valve prolapse has been granted.  By rating action of May 2014, a 30 percent rating was assigned effective from November 9, 2011, the date of the grant of service connection.

On the Veteran's most recent April 2014 VA examination, the examiner noted that the Veteran has an estimated MET level of greater than 5-7 percent. The examiner also noted it was not possible to accurately estimate the percentage due solely to the heart and that ejection fraction was greater than 50 percent. As noted, the RO assigned the Veteran an increased rating of 30 percent effective November 2005.

The contention of the Veterans representative is that the Veteran is entitled to an increased rating in excess of 30 percent because her condition has worsened since her last medical examination.  The representative requested a recent VA examination to determine if the Veteran's disorder has increased in severity and warrants and increased rating.  

As stated above, the Veteran's most recent VA examination was April 2014.  A new examination is necessary to make a determination as to whether there has been an increase in the severity of the Veteran's present valvular heart disease to include rheumatic heart disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file, any outstanding VA or private treatment medical records pertaining to the issue on appeal.  The Appellant's assistance in identifying and obtaining these records should be requested as needed.  All attempts to obtain records should be documented in the electronic record.

2. Schedule the Veteran for a VA examination for her service connected heart disorder.  The examiner should provide a complete description of the Veteran's functional impairment found as a result of appropriate testing and review of the records.  The examiner also should review all electronic records in conjunction with the examination.  The examiner should also offer a detailed opinion regarding all pertinent symptoms and functional limitations caused by the Veteran's service connected heart pathology.  All pertinent findings should be reported in detail.

3. The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to determine whether an increased rating is warranted. 

4. Then, if any determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and her representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

